STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

MADISON      GARRAWAY                                                                   NO.        2022      CW    0817

VERSUS


JAMEE      RAYE    ALLEN      AND     FORD                                              AUGUST            2,      2022
MOTOR      COMPANY




In   Re:          Ford       Motor       Company,           applying             for    supervisory               writs,

                  19th       Judicial        District             Court,          Parish           of   East        Baton

                  Rouge,      No.     631668.




BEFORE:           WHIPPLE,      C. J.,       GUIDRY         AND    WOLFE,         JJ.


        WRIT      GRANTED.          The    district              court' s        August       1,    2022       judgment
which      granted       plaintiff'          s   motion           in    limine         to     exclude          evidence

of    seatbelt          usage       by     plaintiff              is    reversed.                  We     find       that

evidence         of    plaintiff' s        seatbelt           usage         is    relevant          and      probative

in    this       matter,        and      such         is    not        outweighed             by    prejudice             to
plaintiff,            particularly               in        light       of        evidence           plaintiff             is
expected         to    produce        through          expert          testimony            as     to   plaintiff'         s

seatbelt          usage.             Plaintiff' s             motion             in     limine          to        exclude


evidence of seatbelt usage by plaintiff is denied.

                                                           VGW

                                                           JMG
                                                            EW




COURT      OF   APPEAL,        FIRST      CIRCUIT




             q.s40
      DEPUTY          CLERK    OF   COURT
                FOR    THE    COURT